DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on December 15, 2021. Claims 1-12 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s amendments dated December 15, 2021, Examiner withdraws the previous drawing objections; withdraws the previous specification objections; maintains the previous abstract objection; withdraws the previous claim objections; maintains the previous claim interpretation under 35 U.S.C. 112(f); withdraws the previous 35 U.S.C. 112(b) rejections; maintains the previous 35 U.S.C. 101 rejections; and maintains the previous prior art rejections. 

Response to arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive. 

Applicant argues that the amendments to the abstract render the previous objections moot; see Response at p. 14. Examiner respectfully disagrees. The abstract is drafted in claim-like format instead of in narrative form. Appropriate action is required.

Applicant argues that the 35 U.S.C. 112(f) claim interpretation for the limitation means of image identification… is inappropriate, because there is sufficient structure for the claimed functions within the body of the claim. Examiner respectfully disagrees. Claim 1, which includes the limitation at issue, does not recite a camera or any other sensor capable of means of image acquisition or a processor with software for image identification. Therefore, Examiner is unpersuaded and maintains the current claim interpretation for the recited claim limitation. 

Applicant recite several reasons for why the 35 U.S.C. 101 rejections for claims 11 and 12 should be withdraws; see Response at p. 16-20. While all of Applicant’s arguments would be persuasive if the new limitations suppress the intervention of the STT system when the road congestion state is determined as a traffic congestion state; otherwise, determining the road congestion state as a good road state to allow the intervention of the STT system were required by the claim. However, these steps are not executed by the processor. Instead, the processor is merely configured to execute these steps. If the claims were amended to require these recited limitations, as argued by Applicant, the corresponding rejections regarding independent claim 11 and the corresponding dependent claim 12 would be withdrawn. 

Applicant argues that claim 1 is not anticipated by Leone; see Response at p. 21. More specifically, Applicant argues that Leone does not explicitly teach obtaining speed of the vehicle within image identification range by the means of image identification, while determining the road congestion state in combination with the speed of the vehicle and the traffic light state and suppressing the intervention of the STT system when the road congestion state is determined as a traffic congestion state; otherwise, determining the road congestion state as a good road state to allow the intervention of the STT system; see Response at p. 21-23. Examiner respectfully disagrees. As explained below and reiterated here, Leone teaches obtaining speed of the vehicle within an image identification range by the means of image identification, while determining the road congestion state in combination with the speed of the vehicle and the traffic light state (see at least [0041], [0045], and [0061]; vehicle speeds are determined, the road congestion state is determined, the traffic light state is determined, and the vehicle speed of the vehicle is determined); and
suppressing the intervention of the STT system when the road congestion state is determined as a traffic congestion state (see at least [0056] and [0081]; the engine idle-stop (i.e., STT system) is not initiated (i.e., suppressed) when the expected stop is less than a predetermined threshold time. The current road condition could indicate road congestion. If the road is congested and the duration of the engine idle-stop (i.e., STT system) time is less than a threshold, the engine-idle stop (i.e., STT system) is not initiated (i.e., suppressed)). Without more specificity, Examiner is unsure what Applicant believes is not an equivalent between the prior art, as mapped, and the present claims, as recited. Therefore, Examiner is unpersuaded and maintains the corresponding rejections.

The remaining arguments regarding claims 11-12 relating to the anticipation rejections are essentially the same as those address above regarding the anticipation rejection of claim 1 and are unpersuasive for at least the same reasoning. Therefore, Examiner is unpersuaded and maintains the corresponding rejections. 

Applicant argues that the prior art of record does not explicitly teach claim 5; see Response at p. 27. More specifically, Applicant argues that Park fails to teach marking the traffic light detected if any and sorting out the image in the identification region if there is a traffic light in the current image information; see Response at p. 28.  Examiner respectfully disagrees. First, this is an optional limitation which does not always occur and, therefore, does not hold patentable weight. Second, Park teaches that traffic light detection may occur via image processing using HOG; see at least [0089] and [0182]-[0183]. Such segmentation and classification is equivalent to identification of objects, including the traffic light within the image. Therefore, Examiner is unpersuaded and maintains the corresponding rejections.

Applicant argues that there is no motivation to combine the prior art references Leone and Park; see Response at p. 29. Examiner respectfully disagrees. Both Leone and Park are directed toward observation of the external environment of a vehicle for improvements in driving the vehicle. Additionally, one of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Leone with the teachings of Park in order to better acquire and utilize traveling information from an external environment of a vehicle; see at least Park at [0014]. Examiner asserts that such motivation is enough to combine the references. Therefore, Examiner is unpersuaded and maintains the corresponding rejections. 

Applicant argues that the prior art of record does not explicitly teach claim 6; see Response at p. 30. More specifically, Applicant argues that the prior art of record does not explicitly teach marking the detected vehicle if there is the vehicle in the current image information and acquiring an actual relative location and distance between the vehicle ahead and a present vehicle according to an orientation and an area of the vehicle in the image; see Response at p. 30. Examiner respectfully disagrees. As recited below and reiterated here, Leone discloses acquiring an actual relative location and distance between the vehicle ahead and a present vehicle according to an orientation and an area of the vehicle in the image (see at least [0006]; a relative location and distance between) and Park teaches marking the traffic light detected if any and sorting out the image in the identification region if there is a traffic light in the current image information (see at least [0089] and [0182-][0183]; traffic light detection may occur via image processing using HOG). Without further elaboration from the Applicant, Examiner is unsure how to further address the argument. Therefore, Examiner is unpersuaded and maintains the corresponding rejections.

Applicant argues that the prior art of record does not explicitly teach claim 7; see Response at p. 30-31. More specifically, Applicant argues that Watanbe does not explicitly teach calculating gradient of the image for constructing a gradient direction histogram for each cell unit; see Response at p. 31. Examiner respectfully disagrees. As recited below and reiterated here, Watanbe teaches calculating gradient of the image for constructing a gradient direction histogram for each cell unit (see at least [0212] and [0214]; HOG may be conducted which entails the claimed limitations). Without further elaboration from the Applicant, Examiner is unsure how to further address the argument. Therefore, Examiner is unpersuaded and maintains the corresponding rejections.

Applicant argues that the prior art of record does not explicitly teach claim 9; see Response at p. 31-32. More specifically, Applicant argues that Leone fails to disclose the high-speed threshold is any value between 28 km/h and 32 km/h; see Response at p. 32. Examiner agrees that this range is not explicitly taught. However, Leone does disclose that the speed threshold is a percent of the overall speed. Because it is well known that that speed range may be a percent of the speed limit, the range is obvious to one of ordinary skill in the art in view of Leone. Therefore, Examiner is unpersuaded and maintains the corresponding rejections.

All of the remaining arguments are essentially the same as those addressed above and/or below and are unpersuasive for at least the same reasoning. Therefore, Examiner is unpersuaded and maintains the corresponding rejections. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is not written in narrative form.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 4, and 5-6 are objected to because of the following informalities:  
Claims 1 recites a STT and should recite “an STT”;
Claim 4 recites or when in the light state currently and should recite “or when in the light state”;
 Claim 5 recites traffic light detected if any and sorting and should recite “traffic light detected, if any, and sorting”; and
Claim 6 recites the pre-treatment and should recite “a pre-treatment.”
Appropriate action is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Examiner notes that “means of image identification” found in claim 1 is being interpreted under 35 U.S.C. 112(f) and the corresponding structure may be found at least in [0031] of the present specification (i.e., a camera and processor for analysis/identifying). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 8 and 11-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	

Claim 8 recites the present vehicle. It is unclear which vehicle this relates to. Alternatively, the limitation is lacking antecedent basis. For purposes of this Action, Examiner is interpreting this limitation to intend to be the vehicle which houses the STT system.  

Claim 11 is directed toward and intelligent STT system which comprises a camera and a processor with software steps that include suppressing the STT system based on the camera data and processing of the processor. It is unclear how a system may suppress itself while still 

Claim 12 recites when the traffic lights is in the temporary congestion state. It is unclear what this limitation is intended to mean, and Examiner is unable to apply any logical meaning at this time. For purposes of this Action, Examiner is interpreting the limitation as it was drafted prior to the amendment. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-12 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 11 is directed toward a system. Therefore, independent claims 11 and the corresponding dependent claim 12 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claim 11 is also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes and/or certain methods of organizing human activity. The language of independent claim 11 is used for illustration: an intelligent Start and Stop (STT) system, comprising:
a camera for acquiring an image information reflecting a traffic state ahead of a vehicle (a person may look around to see what the traffic looks like ahead of him/her);  
a processor capturing and analyzing the image information acquired by the camera, and obtaining a traffic light state ahead of the vehicle and a speed of the vehicle within an image identification range, while determining the road congestion state in combination of the speed of the vehicle and the traffic light state and sending a specific command according to the road congestion state (a person may analyze information taken in via looking ahead of his or her vehicle and may determine the state of the traffic light, the state of surrounding vehicles including noting if the other vehicles are moving quickly, slowly, etc., and may note whether the road appears to be congested), wherein the processor is configured to:
suppress the intervention of the STT system when the road congestion state is determined as a traffic congestion state; otherwise, determining the road congestion state as a good road state to allow the intervention of the STT system (a person may think about whether or not the STT system should be implemented); and 
a start controller for controlling ignition and flameout of an engine according to the specific command of the processor (a person may think about controlling the ignition/flameout of the engine).


Under Step 2A, Prong One, independent claim 11 recites, in part, a system. Other than reciting a camera, a processor, and a controller, nothing in the claims precludes the steps from being directed toward certain mental processes and/or organizing human activity. Therefore, independent claim 11 recites a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” and/or “organizing human activity” judicial exception is not integrated into a practical application.  For example, independent claim 11 recites the additional elements of a camera, a processor, and a controller.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements a camera, a processor, and a controller are not integrated into the claims as a whole, claim 11 is directed to an abstract idea. Examiner additionally notes that the camera, even if more than a generic computing component, is merely the means for data collection, and is thus insignificant pre-solutionary activity. 

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claim 11 is not patent eligible. 

Dependent claim 12 has been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claim 12, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claim 12 is patent ineligible.

Examiner notes that an amendment directed to controlling the vehicle based on the method, such as the final two limitations found in claim 1, would overcome the current rejections under 35 U.S.C. 101. As drafted, the processor is merely configured to accomplish those steps, and the claim does not require the execution of the steps. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claims 1-4, 8, 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2019/0071067 (hereinafter, “Leone”).

Regarding claim 1, Leone discloses an intelligent start and stop (STT) method for acquiring a road congestion state and an identification state of traffic lights through image data ahead of a vehicle to allow or suppress intervention of a STT system (see at least [0019], [0041], [0045], [0050], and [0056]; traffic information including the road congestion state and traffic light information is acquired and the information is used to assist in determining if the engine idle-stop is initiated or not (i.e., the vehicle allows or suppresses the intervention of the STT system)), characterized in that the method comprises: 
identifying presence of a traffic light and a traffic light state ahead of the vehicle by means of image identification (see at least [0017]-[0019]; cameras may be used to identify traffic lights/traffic lights state ahead of the vehicle via image identification); 
obtaining speed of the vehicle within an image identification range by the means of image identification, while determining the road congestion state in combination with the speed of the vehicle and the traffic light state (see at least [0041], [0045], and [0061]; vehicle speeds are determined, the road congestion state is determined, the traffic light state is determined, and the vehicle speed of the vehicle is determined); and
suppressing the intervention of the STT system when the road congestion state is determined as a traffic congestion state (see at least [0056] and [0081]; the engine idle-stop (i.e., STT system) is not initiated (i.e., suppressed) when the expected stop is less than a predetermined threshold time. The current road condition could indicate road congestion. If the ; 
otherwise, determining the road congestion state as a good road state to allow the intervention of the STT system (see at least [0056] and [0081]-[0082]; the engine idle-stop (i.e., STT system) is initiated (i.e., allowed) when the expected stop is greater than a predetermined threshold time. The current road condition could indicate road congestion or a lack of congestion. If the road is congested and the duration of the engine idle-stop (i.e., STT system) time is greater than a threshold, the engine-idle stop (i.e., STT system) is initiated (i.e., allowed)).

Regarding claim 2, Leone discloses all of the limitations of claim 1. Additionally, Leone discloses the determining a road congestion state in the step of identifying includes at least one of the following determining conditions: 
determining that the state is the traffic congestion state when the speed of the vehicle within the image identification range are smaller than a low-speed threshold and a current state is not red light state (see at least [0041] and [0045]; a traffic congestion state is determined when the vehicle and/or surrounding vehicles are traveling below a threshold speed. It may be determined that the congestion is due to something other than a red light based on, for example, the frequency of vehicle movement and/or the relative motion of the vehicles); and 
determining that the state is the good road state when the speed of the vehicle or any speeds of the vehicle within the image identification range are smaller than the low-speed threshold and the current state the red light state.

Regarding claim 3, Leone discloses all of the limitations of claim 1. Additionally, Leone discloses the road congestion state further includes a temporary congestion state, during which the intervention of the STT system is allowed (see at least [0041], [0056] and [0081]-[0082]; the engine idle-stop (i.e., STT system) is initiated (i.e., allowed) when the expected stop is greater than a predetermined threshold time. The current road condition could indicate road congestion or a lack of congestion. If the road is congested and the duration of the engine idle-stop (i.e., STT system) time is greater than a threshold, the engine-idle stop (i.e., STT system) is initiated (i.e., allowed). Such a state may occur due to temporary congestion. Examiner notes that essentially any congestion may be considered temporary congestion, because the congestion will at some point dissipate).

Regarding claim 4, Leone discloses all of the limitations of claim 3. Additionally, Leone discloses the determining of the road congestion state in the step of identifying includes at least one of the following determining conditions: 
determining the state as the traffic congestion state when the speed of the vehicle and the speed of the vehicle within the image identification range are smaller than the low-speed threshold and the current state is not the red light state (see at least [0041] and [0045]; a traffic congestion state is determined when the vehicle and/or surrounding vehicles are traveling below a threshold speed. It may be determined that the congestion is due to something other than a red light based on, for example, the frequency of vehicle movement and/or the relative motion of the vehicles);  
determining the state as the good road state when the speed of the vehicle and any of the speeds of the vehicle within the image identification range are larger than a high-speed threshold; 
having to enter into the temporary congestion state when the road congestion state is in the good road state and the traffic congestion state is met, and determining the state as the traffic congestion state when a duration for the temporary congestion state exceeds a first buffer threshold; and
determining the state as the temporary congestion state when the road congestion state is the traffic congestion state, and a duration for the speed of the vehicle being zero exceeds a second buffer threshold, or when in the red light state currently.

Regarding claim 8, Leone discloses all of the limitations of claim 1. Additionally, Leone discloses the vehicle within the image identification range includes the vehicle directly ahead of the present vehicle and/or a vehicle in an adjacent lane ahead (see at least [0006]; the detected vehicle(s) may be ahead of the vehicle).

Regarding claim 10, Leone discloses all of the limitations of claim 4. Additionally, Leone discloses characterized in that the first buffer threshold is 1 min and the second buffer threshold is 1 min (Examiner notes that art cannot be applied to this limitation, because it is unclear what the buffer thresholds relate to. Claim 1 does not recite any corresponding limitations. As noted above, Examiner will examine this limitation as if it depended from claim 4. If this claim depends from claim 4, the limitations are optional and, therefore, are not given patentable weight).

Regarding claim 11, Leone discloses an intelligent State and Stop (STT) system, comprising:
a camera for acquiring an image information reflecting a traffic state ahead of a vehicle (see at least [0017]-[0019]; cameras may be used to identify traffic lights/traffic lights state ahead of the vehicle via image identification);  
a processor capturing and analyzing the image information acquired by the camera, and obtaining a traffic light state ahead of the vehicle and a speed of the vehicle within an image identification range, while determining the road congestion state in combination of the speed of the vehicle and the traffic light state and sending a specific command according to the road congestion state (see at least [0019], [0032], [0041], [0045], [0050], [0056], and [0061]; traffic information including the road congestion state and traffic light information is acquired via at least a camera and the information is processed via a processor to assist in determining if the engine idle-stop is initiated or not (i.e., the vehicle allows or suppresses the intervention of the STT system) based, for example, on the road congestion state and/or traffic light state in combination with the vehicle speed) , wherein the processor is configured to:
suppress the intervention of the STT system when the road congestion state is determined as a traffic congestion state (see at least [0056] and [0081]; the engine idle-stop (i.e., STT system) is not initiated (i.e., suppressed) when the expected stop is less than a predetermined threshold time. The current road condition could indicate road congestion. If the road is congested and the duration of the engine idle-stop (i.e., STT system) time is less than a threshold, the engine-idle stop (i.e., STT system) is not initiated (i.e., suppressed)); otherwise, determining the road congestion state as a good road state to allow the intervention of the STT system (see at least [0056] and [0081]-[0082]; the engine idle-stop (i.e., STT system) is initiated (i.e., allowed) when the expected stop is greater than a predetermined threshold time. The current road condition ; and  
a start controller for controlling ignition and flameout of an engine according to the specific command of the processor (see at least [0032]; the controller may control the ignition/flameout of the engine via commands to the microprocessor).

Regarding claim 12, Leone discloses all of the limitations of claim 1. Additionally, Leone discloses the road congestion state includes a traffic congestion state, a temporary congestion state, and a good road state (see at least [0045]; the congestion may be considered temporary or regular, because essentially all congestion is in some capacity considered temporary, and where there is not congestion, it is considered a good road state); and
the intervention of the STT system is allowed when the traffic lights is in the temporary congestion state and the good road state (see at least [0081] and the application generally; the STT system may at times be allowed to engage if it meets the threshold speeds and/or expected shutdown thresholds which include when the vehicle can be said to be in a temporary congestion state and/or a good road state).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Leone in view of U.S. Pub. No. 2018/0225975 (hereinafter, “Park”).

Regarding claim 5, Leone discloses all of the limitations of claim 1. Additionally, Leone discloses the method for identifying the traffic light state within the image identification range in the step of identifying includes steps of: 
acquiring an image information ahead of the vehicle currently, and performing a pre-treatment (see at least [0040]; image information may be acquired ahead of the vehicle, and object identification (i.e., pre-treatment) may be conducted); 
Park, in the same field of endeavor, teaches detecting the traffic light by Histogram of Oriented Gradients (HOG) feature detection (see at least [0089] and [0183]; traffic light detection may occur via image processing using HOG), marking the traffic light detected if any and sorting out the image in the identification region if there is a traffic light in the current image information (see at least [0089] and [0182-][0183]; traffic light detection may occur via image processing using HOG); and
analyzing the signal type of the traffic light in the image in the identification region by a convolutional neural network and outputting (see at least [0183]; the neural network may assist with identification/classification of the images. Examiner notes that a convolutional neural network is a well-known type of neural network and would be an obvious sub-type of neural network).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Leone with the teachings of Park in order to better acquire and utilize traveling information from an external environment of a vehicle; see at least Park at [0014].

Regarding claim 6, Leone discloses all of the limitations of claim 1. Additionally, Leone discloses the method for identifying the vehicle within the image identification range in the step of identifying includes steps of: 
acquiring the image information ahead of the vehicle in the current moment, and performing the pre-treatment (see at least [0040]; image information may be acquired ahead of the vehicle, and object identification (i.e., pre-treatment) may be conducted): …
acquiring an actual relative location and distance between the vehicle ahead and a present vehicle according to an orientation and an area of the vehicle in the image (see at least [0006]; a relative location and distance between). However, Leone does not explicitly teach …detecting the vehicle existing in the image by Histogram of Oriented Gradients (HOG) feature detection, and marking the detected vehicle if there is the vehicle in the current image information….
Park, in the same field of endeavor, teaches …detecting the vehicle existing in the image by Histogram of Oriented Gradients (HOG) feature detection, and marking the detected vehicle if there is a vehicle in the current image information… (see at least [0089] and [0183]; other vehicle detection may occur via image processing using HOG). 
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Leone with the teachings of Park in order to better acquire and utilize traveling information from an external environment of a vehicle; see at least Park at [0014].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Leone in view of U.S. Pub No. 2018/0330509 (hereinafter “Watanabe”).

Regarding claim 7, Leone discloses all of the limitations of claim 1. However, Leone does not explicitly teach the step of detecting includes sub-steps of: 
performing a standard treatment on a Genoa Active Message Machine (GAMMA) space and a color space of the image; 
calculating gradient of the image for constructing a gradient direction histogram for each cell unit; 
combining the each cell unit into a large block and normalizing the gradient direction histogram for each cell unit within the large block; and 
counting and analyzing the Histogram of Oriented Gradients (HOG) feature for vehicle detection.
Watanabe, in the same field of endeavor, teaches the step 8122 includes sub-steps of: 
performing a standard treatment on a Genoa Active Message Machine (GAMMA) space and a color space of the image (see at least [0061]; gamma correction/distortion correction, etc. can be conducted); 
calculating gradient of the image for constructing a gradient direction histogram for each cell unit (see at least [0212] and [0214]; HOG may be conducted which entails the claimed limitations); 
combining the each cell unit into a large block and normalizing the gradient direction histogram for each cell unit within the large block (see at least [0214]; HOG may be conducted which entails the claimed limitations) ; and
counting and analyzing the Histogram of Oriented Gradients (HOG) feature for vehicle detection (see at least [0083] and [0214]; HOG may be used at least for vehicle detection of vehicles in the forward direction of the original vehicle).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Leone.

Regarding claim 9, Leone discloses all of the limitations of claim 4. Additionally, Leone discloses 
the low- speed threshold is any value between 10 km/h and 20 km/h (see at least [0050]; the low-speed threshold may be 10 mph (i.e., ~16 kph)) and the high-speed threshold is any value between 28 km/h and 32 km/h (see at least [0041]; the high-speed threshold may be considered anything above the speed threshold which may be a percentage of the speed limit which one of ordinary skill in the art may appreciate could be within the disclosed threshold).
	While not explicitly taught, one of ordinary skill in the art, before the time of filing, would be aware that a percent of a speed limit as a high-speed threshold may include at least the range of 28 km/h-32 km/h as required by the claim.

Additional Relevant Art (Previously of Record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2016/0304095 which relates to an automatic start-stop system which takes obstructions into account. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663